DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2021 has been entered.

The present application is being examined under the pre-AIA  first to invent provisions. 

The applicant amended claims 1-4, 6-7, 9, 12-15, 17-18, 20, 23-24, 32-35, 37-38 and 40 in the amendment received on 5/18/2021.

The claims 1-4, 6-7, 9-15, 17-18, 20-35, 37-38 and 40-43 are pending.

Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-7, 9-15, 17-18, 20-35, 37-38 and 40-43 filed on 5/18/2021 have been considered but are moot in view of the new ground(s) of rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 6-7, 10-15, 17-18, 21-35, 37-38, and 41-43 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Borden et al. (U.S. Publication No. 2004/0111479 A1) in view of Okumura (U.S. Publication No. 2008/0189367 A1).
With respect to claim 1, Borden discloses an apparatus comprising: one or more computer processors; and one or more memory devices having encoded logic for execution by the one or more computer processors, which when executed causes the one or more computer processors to: receive a chat or voice message type communication; access at least one first computational resource to recognize content of the received chat or voice message type communication (i.e., In an exemplary embodiment of the present invention, on-line communications are continually monitored and input to a number of pattern recognizing modules, preferably working in parallel. Using known pattern -recognition techniques, each pattern recognizing module can analyze an aspect of such communications by implementing certain algorithms and, as appropriate, set, increase or decrease the values of one or more state variables descriptive of one or more defined attributes of the online communications. Such state variables can reflect, for example, emotional levels, participant turnover frequencies, use of suspicious word patterns, and other metrics regarding the on-line communications. State variables output from the various pattern recognizing modules can be simultaneously input to a decision module which can launch one or more decision algorithms, ¶ 8). 
Borden also discloses access a rule configured to be applied to the received chat or voice message type communication, the rule including an action to perform based at least in part on recognized content of the received chat or voice message type communication (i.e., The existence of a monitoring event can result in one or more predetermined actions being taken by the system, ¶ 7.  The existence of a monitoring event can result in one or more predetermined actions being taken by the system, such as notification of a third party regarding the monitoring event or termination of the electronic communication, ¶ 11.  In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30). 
Borden further discloses access at least one second computational resource to apply at least one condition of the accessed rule to the recognized content of the received chat or voice message type communication to determine if the action for the accessed rule should be performed (i.e.,  State variables output from the various pattern recognizing modules can be simultaneously input to a decision module which can launch one or more decision algorithms. The decision module can then output one or more predetermined actions as determined by the decision algorithms, ¶ 12). 
Borden further discloses access at least one third computational resource to perform the action if the at least one condition of the accessed rule is satisfied, said action including determining a responsive chat or voice message type communication responsive to the received chat or voice message type communication (i.e., The existence of a monitoring event can result in one or more predetermined actions being taken by the system, such as notification of a third party regarding the monitoring event [said action including determining a responsive chat or voice message type communication responsive to the received chat or voice message type communication], ¶ 11.  Additionally, because it can reside on a server, the Chaperone 140 can send questionable interactions which are discovered to other analytical modules that can work on a latent basis to uncover more detail. Thus, an exemplary system is not tied to one approach, such as, for example, Natural Language Processing (NLP) vs. Bayesian Filtering, or Neural Networks vs. Non-Negative Sampling [second or third computation resource], ¶ 29.  In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30.  In an exemplary embodiment of the present invention, these multiple pattern recognition techniques can be employed simultaneously, processing in parallel, and their results can all be input to a decision making module of the Chaperone 140 which can weigh them differently and make decisions, for example, as to whether a violation has occurred or a suspicious situation is occurring. In such an exemplary embodiment, the multiple predictions can be made in real time, such that actions can be interactively taken with chat participants. For example, Chaperone 140 can warn a participant to cease a particular behavior, inform authorities [said action including determining a responsive chat or voice message type communication responsive to the received chat or voice message type communication], or block all communications of a particular chat participant or an entire chat room, ¶ 35). 
Borden further discloses using an artificial intelligence module configured to determine the responsive chat or voice message type communication (i.e., Hence, Chaperone 140 it is not a passive bit of code containing certain AI modules that reside on a client that are only updated when the someone purchases a new release; the Chaperone is a smart, dynamically updatable system. Additionally, because it can reside on a server, the Chaperone 140 can send questionable interactions which are discovered to other analytical modules that can work on a latent basis to uncover more detail. Thus, an exemplary system is not tied to one approach, such as, for example, Natural Language Processing (NLP) vs. Bayesian Filtering, or Neural Networks vs. Non-Negative Sampling, ¶ 29). 
Borden further disclose automatically send to said determined responsive chat or voice message type communication (i.e., In addition, since the Chaperone 140 can initialize when a protected participant logs in to their ISP account from anywhere, it not only can monitor, detect and report in real time, but can also update its database, i.e., it can " learn" in real time, as described more fully below. Hence, Chaperone 140 it is not a passive bit of code containing certain AI modules that reside on a client that are only updated when the someone purchases a new release; the Chaperone is a smart, dynamically updatable system, ¶ 29.  In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30.  Further, using known AI techniques, Chaperone 140 can learn behavior patterns that can be used as indicators of certain chat room behavior rule violations based on, for example, a correlation of indicated behavior patterns and specific known chat room behavior rule violations. One example of such learning could be the ability to discern that a particular set of words indicates a chat room violation even though the word pattern itself, without context, has a nondescript meaning. That is, the word pattern itself would not indicate a behavior rule violation absent the context of the larger conversation encompassing the word pattern. This could, for example, catch circumlocutions which may be utilized by chat participants shrewd enough to "fly under the radar" and continually change their vocabulary, but not their intent or meaning, ¶ 36.  Report module 151, acting as a " report server" of all reports generated by the Chaperone 140, can then distribute to an affected chat participant and/or a designated third party via, for example, e-mail, voice mail, pager or hard copy, a report using, for example, wireless, wireline, optical or other suitable communication means. For example, using a conventional report generator, a chat rule violation can be formatted into a text or voice message and queued for transmission out of the Chaperone 140, ¶ 46). 
Borden may not explicitly disclose receive a chat or voice message type communication from a first device operable by a first person.
However, Okumura discloses receive a chat or voice message type communication from a first device operable by a first person (i.e., User terminal 200a or 200b sends a message input by the user to the user-to-user communication apparatus 100 or receives a message sent by the user-to-user communication apparatus 100. The user-to-user communication apparatus 100 provides a chat room function by mediating the messages sent by user terminal 200a or 200b [receive a chat or voice message type communication from a first device operable by a first person], ¶ 30) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Okumura also discloses automatically send to said first device said determined responsive chat or voice message type communication to simulate conversation between a second person and the first person (i.e., In a system in which users exchange messages entered at user terminals over a network, the invention provides a computing apparatus, connected to the network, that has an automatic response unit that generates automatic response messages in response to users' messages [automatically send to said first device said determined responsive chat or voice message type communication], ¶ 11.  In the eighth embodiment, the chatbot unit 102 automatically learns from the messages sent by each user and can output imitative response messages similar to the messages sent by the user, mentioning subjects in which the user is interested. The chatbot unit 102 can then act as an avatar of the user by generating messages on behalf of the user [to simulate conversation between a second person and the first person]. While users are chatting with each other, for example, the chatbot unit 102 can join the conversation, using the message content it has learned, to suggest a change of topic, or to lead the conversation toward a particular user's interests, ¶ 148). 
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 2, Borden discloses wherein the satisfaction of the at least one condition of the accessed rule is due at least in part to information useable to determine at least part of at least one context (i.e., In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat [wherein the satisfaction of the at least one condition of the accessed rule is due at least in part to information useable to determine at least part of at least one user's context]. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30). 
Borden may not explicitly disclose determine at least part of at least one of the first person’s context and of the second person’s context.
However, Okumura discloses determine at least part of at least one of the first person’s context and of the second person’s context (i.e., The message history table 103t stores both the messages sent from the user and the automatic response messages output by the chatbot unit 102. The user interest level calculation unit 104 reads the message history from the message history table 103t. If it encounters an `And then?` message, it assigns an increased degree of relatedness to pairs of words occurring in the preceding and following user messages. After obtaining degrees of relatedness between key words in this way, the user interest level calculation unit 104 calculates degrees of user interest by, for example, equation (4) above [first and second person context], ¶ 115.  Words occurring in the same context of a conversation between users can also be presumed to have a high degree of relatedness, but at the present stage, it is difficult to judge the context of a conversation among people. It is very easy, however, to have the chatbot unit 102 output a message like `And then?` intentionally, and to use this message as a marker for finding related key words, as in the fourth embodiment, ¶ 119.  By giving newer information greater weight than older information, the fifth embodiment keeps up to date with users' changing interests, so that users can be matched according to their current interests, ¶ 125.  User’s interests are being considered context) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 3, Borden discloses wherein the part of the at least one user’s context relates to a geographical location (i.e., A DS, for example, can reference the rules designated by an administrator of a server to detect potentially dangerous contacts by strangers. As an example, these rules for an on-line chat room typically ban sexually explicit interactions and solicitation of minors, among other rules. In exemplary embodiments of the present invention, a Chaperone also can reference a database of information about the user it is supervising such as, for example, their age, sex, geographic location, etc. among other factors, ¶ 68).
Borden may not explicitly disclose the first person’s context and of the second person’s context.
However, Okumura discloses the first person’s context and of the second person’s context (i.e., The message history table 103t stores both the messages sent from the user and the automatic response messages output by the chatbot unit 102. The user interest level calculation unit 104 reads the message history from the message history table 103t. If it encounters an `And then?` message, it assigns an increased degree of relatedness to pairs of words occurring in the preceding and following user messages. After obtaining degrees of relatedness between key words in this way, the user interest level calculation unit 104 calculates degrees of user interest by, for example, equation (4) above [first and second person context], ¶ 115.  Words occurring in the same context of a conversation between users can also be presumed to have a high degree of relatedness, but at the present stage, it is difficult to judge the context of a conversation among people. It is very easy, however, to have the chatbot unit 102 output a message like `And then?` intentionally, and to use this message as a marker for finding related key words, as in the fourth embodiment, ¶ 119.  By giving newer information greater weight than older information, the fifth embodiment keeps up to date with users' changing interests, so that users can be matched according to their current interests, ¶ 125.  User’s interests are being considered context) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).


With respect to claim 4, Borden discloses wherein the part of the at least one user’s context relates to a date or a time of day (i.e., Finally, Behavior-recognizer seeks to determine whether round-robin behavior, as described above, is occurring in the on-line communications. Round-robin behavior is a situation where somebody is sending messages to a number of different people on-line in a short span of time. To measure this, there is a variable called "last-message: to" which determines who is the addressee of a last on-line communication. If the addressee of a current on-line communication is not the same, i.e., variable "last message: to" does not equal variable "current message: to," then the current recipient of communications is not the same as the last one. If the shift occurred less than three seconds ago, the second line of the code will pick that up by testing whether the "last-message : time" variable, which is the time in seconds at which the last message became the last message, in other words, that there was a shift in addressee, happened less than three seconds ago [wherein the part of the at least one user's context relates to a date or a time of day]. If that is true, and there had been more than five conversations within the last five minutes, which is tested for by the code "conversations: number (within 5 minutes)>five," then the pattern recognizer Behavior-recognizer concludes that there is a round-robin behavior confidence level of 70%. I.e., a 0.7 probability that the conversation is of a round-robin type. The state variable "round-robin behavior: confidence" can be used in a number of rules not depicted in the pseudocode for Chaperone Rules. Similarly, the state variables "alert-words-occurrences" and "warning-words-occurrences" are also variables that can be used by other rules at the decision system level, which are not depicted in the pseudocode for brevity of illustration, ¶ 123). 
Borden may not explicitly disclose wherein the part of the at least one of the first person’s context and of the second person’s context relates to a data or a time of day.
However, Okumura discloses wherein the part of the at least one of the first person’s context and of the second person’s context relates to a date or a time of day (i.e., When the user interest level calculation unit 104 calculates a user interest level on the basis of messages read from the message history table 103t, the difference between the current time and the value in the ` Time` column in FIG. 11 is taken, and newer messages are considered to indicate a higher user interest level [wherein the part of the at least one of the first person’s context and of the second person’s context relates to a date], ¶ 123.  See equation (5) where g(.DELTA.t) is a monotonically decreasing function, i.e., a function such that if .DELTA.t.sub.1>.DELTA.t.sub.2, then g(.DELTA.t.sub.1)<g(.DELTA.t.sub.2), and .DELTA.t.sub.k is time elapsed after the date and time when a key word has appeared in a message, ¶ 124) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the 

With respect to claim 6, Borden discloses wherein the part of the at least one user’s context relates to a respective need of the user (i.e., For example, using a suitable user interface to Chaperone 140, a profile for a protected chat participant can be established, thereby allowing criteria for allowed and prohibited behavior to be established (e.g., setting the age, sex, prohibited topics, prohibited keywords, prohibited screen names or other prohibited criteria). These criteria can interact with the chat rules to determine which chat rules are violated by on-line activity of the protected chat participant 130, ¶ 39.  These activities can be considered needs of the user). 
Borden may not explicitly disclose the first person’s context and of the second person’s context relates to at least one of the first person and the second person.
However, Okumura discloses the first person’s context and of the second person’s context relates to at least one of the first person and the second person (i.e., The message history table 103t stores both the messages sent from the user and the automatic response messages output by the chatbot unit 102. The user interest level calculation unit 104 reads the message history from the message history table 103t. If it encounters an `And then?` message, it assigns an increased degree of relatedness to pairs of words occurring in the preceding and following user messages. After obtaining degrees of relatedness between key words in this way, the user interest level calculation unit 104 calculates degrees of user interest by, for example, equation (4) above [first and second person context], ¶ 115.  Words occurring in the same context of a conversation between users can also be presumed to have a high degree of relatedness, but at the present stage, it is difficult to judge the context of a conversation among people. It is very easy, however, to have the chatbot unit 102 output a message like `And then?` intentionally, and to use this message as a marker for finding related key words, as in the fourth embodiment, ¶ 119.  By giving newer information greater weight than older information, the fifth embodiment keeps up to date with users' changing interests, so that users can be matched according to their current interests, ¶ 125.  User’s interests are being considered context) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 7, Borden discloses wherein the part of the at least one user’s context relates to a respective activity being engaged in by the user (i.e., In the case of conducting manual research, an administrator can use information garnered from interviews to build DS rules. For example, a law enforcement official may know that the term "hook up" within the context of male-female relationships is really indicating that one of the two involved parties wishes to have sex with the other. Using this information, in exemplary embodiments of the present invention, a system administrator may craft a rule that says, for example, if a NLP-recognizer finds the term "hook-up" and the conversation in question has two members, then the conversation should be marked as possibly containing solicitous interaction. If such interaction is not allowed in the given chat room, then an administrator's rule may indicate, for example, that the message be blocked, or that the member posting the message be warned. This approach is often referred to by those skilled in the art as the "top-down approach" for creating DS rules, ¶ 70.  As can be seen from the exemplary pseudocode, the Chaperone Rules module includes three matching modules, each of which is designed to match a portion of an interaction which is suspect. In fact, the pseudocode implements the example described above in connection with the top-down approach for creating decision system rules. As noted above, a common scenario which the decision system is designed to detect is that of a predator visiting an Internet chatroom to find a vulnerable child. An exemplary interaction that a chaperone would want to monitor is one where a stranger asks a child "have you had sex with your boyfriend?" and ends with one of "can I get your phone number?," "will you meet me in the park?," or "what is your private e-mail address?", ¶ 114). 
Borden may not explicitly disclose a user’s context being the first person’s context and of the second person’s context.
However, Okumura discloses a user’s context being the first person’s context and of the second person’s context (i.e., The message history table 103t stores both the messages sent from the user and the automatic response messages output by the chatbot unit 102. The user interest level calculation unit 104 reads the message history from the message history table 103t. If it encounters an `And then?` message, it assigns an increased degree of relatedness to pairs of words occurring in the preceding and following user messages. After obtaining degrees of relatedness between key words in this way, the user interest level calculation unit 104 calculates degrees of user interest by, for example, equation (4) above [first and second person context], ¶ 115.  Words occurring in the same context of a conversation between users can also be presumed to have a high degree of relatedness, but at the present stage, it is difficult to judge the context of a conversation among people. It is very easy, however, to have the chatbot unit 102 output a message like `And then?` intentionally, and to use this message as a marker for finding related key words, as in the fourth embodiment, ¶ 119.  By giving newer information greater weight than older information, the fifth embodiment keeps up to date with users' changing interests, so that users can be matched according to their current interests, ¶ 125.  User’s interests are being considered context) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

(i.e., The on-line monitoring process according to exemplary embodiments of the present invention, sometimes referred to herein as a "Chaperone," can be carried out using a Chaperone 140 hosted by, for example, a Chaperone server 150 which can be part of or co-located with an ISP or other provider of the communications system used by the chat participant 130. In alternative exemplary embodiments of the present invention, Chaperone 140 could be, for example, stored on and run from a chat participant's 130 computer, or stored as an applet and run through a chat participant's 130 web browser, ¶ 26). 

With respect to claim 11, Borden discloses wherein two of the at least one first computational resource, the at least one second computational resource, and the at least one third computational resource are a same computational resource (i.e., The on-line monitoring process according to exemplary embodiments of the present invention, sometimes referred to herein as a "Chaperone," can be carried out using a Chaperone 140 hosted by, for example, a Chaperone server 150 which can be part of or co-located with an ISP or other provider of the communications system used by the chat participant 130. In alternative exemplary embodiments of the present invention, Chaperone 140 could be, for example, stored on and run from a chat participant's 130 computer, or stored as an applet and run through a chat participant's 130 web browser, ¶ 26). 


Borden further discloses send an initial chat or voice message type communication (i.e., In IM, a participant typically sees multiple panes in which only the user's as well as the correspondent messages are displayed in their order of transmission, ¶ 19.  One of these would be an initial chat message type). 

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.


 
With respect to claim 22, the limitations of claim 22 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 23, Borden discloses a communication device comprising: a memory; a data processor coupled to the memory; a voice input subsystem; an audio output subsystem (i.e., Additionally, a Chaperone's functionalities implemented in software could be distributed across a variety of computers or other data processors, each running one or more software modules, ¶ 28.  In an exemplary embodiment of the present invention, Chaperone server 150 also can include a report module 151, stored, for example, in a memory, or as a database in storage system 160.  Using known technologies, report module 151 can prepare reports for transmission using, for example, e-mail communications, voice mail communications, pager communications or hard copy report to be sent via postal delivery or overnight delivery, ¶ 41.  Report module 151, acting as a "report server" of all reports generated by the Chaperone 140, can then distribute to an affected chat participant and/or a designated third party via, for example, e-mail, voice mail, pager or hard copy, a report using, for example, wireless, wireline, optical or other suitable communication means. For example, using a conventional report generator, a chat rule violation can be formatted into a text or voice message and queued for transmission out of the Chaperone 140, ¶ 46). 
(i.e., To address these risks, systems for monitoring the on-line behavior of chat participants have been developed, ¶ 5.  Actions decided upon by decision system 240 can be implemented by action system 260, via its interface 280 with chat server 120. For example, based on a particular chat rule violation, filters controlled by the Chaperone can immediately be updated (e.g., to block certain types of information), particular communications to or from a chat participant can be blocked, a chat participant can be contacted with a warning or instruction, or the Chaperone can immediately interrupt the chat. Via report database 270 the Chaperone can create a report of a chat rule violation, which can be transmitted, via interface 290, outside the internal Chaperone environment to report module 151. Report module 151, acting as a "report server" of all reports generated by the Chaperone 140, can then distribute to an affected chat participant and/or a designated third party via, for example, e-mail, voice mail, pager or hard copy, a report using, for example, wireless, wireline, optical or other suitable communication means. For example, using a conventional report generator, a chat rule violation can be formatted into a text or voice message and queued for transmission out of the Chaperone 140, ¶ 46). 
Borden further discloses (b) perform actions responsive to the communications received (i.e., A method and system for on-line monitoring of Internet communications include automatically monitoring text-based communications of one or more chat room or instant messaging participants to determine if a monitoring event has occurred. A monitoring event can be, for example, the combined existence of certain defined factors associated with a particular exchange relating to, for example, the exchange's participants, content, recent history, and/or tone. The existence of a monitoring event can result in one or more predetermined actions being taken by the system, ¶ 7). 
Borden also discloses (c) send responsive communications via the Internet, wherein the server includes: at least one processor; and at least one memory device that stores a plurality of instructions, a list of commands and a plurality of different rules (i.e., In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30.  Continuing with reference to FIG. 1, Chaperone 140 can, for example, interact with a storage system 160, such as, for example, a direct access storage device, that can contain profile information 162 for chat participants 130 as well as chat rules 161 which can be used to monitor and evaluate chat conversations. Accordingly, storage system 160 can store a number of different databases which are useful in an exemplary embodiment of the present invention. For example, storage system 160 can include a chat rules database 161 containing predetermined rules used by Chaperone 140 to evaluate parsed text from a chat. The predetermined rules can include keywords or key phrases, the use of which by or to chat participants can qualify as a chat rule violation, ¶ 33.  Further, using known AI techniques, Chaperone 140 can learn behavior patterns that can be used as indicators of certain chat room behavior rule violations based on, for example, a correlation of indicated behavior patterns and specific known chat room behavior rule violations. One example of such learning could be the ability to discern that a particular set of words indicates a chat room violation even though the word pattern itself, without context, has a nondescript meaning. That is, the word pattern itself would not indicate a behavior rule violation absent the context of the larger conversation encompassing the word pattern. This could, for example, catch circumlocutions which may be utilized by chat participants shrewd enough to "fly under the radar" and continually change their vocabulary, but not their intent or meaning, ¶ 36). 
Borden further discloses each rule invokable as a result of detection of at least one of a plurality of different event characteristics (i.e., Further, using known AI techniques, Chaperone 140 can learn behavior patterns that can be used as indicators of certain chat room behavior rule violations based on, for example, a correlation of indicated behavior patterns and specific known chat room behavior rule violations. One example of such learning could be the ability to discern that a particular set of words indicates a chat room violation even though the word pattern itself, without context, has a nondescript meaning. That is, the word pattern itself would not indicate a behavior rule violation absent the context of the larger conversation encompassing the word pattern. This could, for example, catch circumlocutions which may be utilized by chat participants shrewd enough to "fly under the radar" and continually change their vocabulary, but not their intent or meaning, ¶ 36). 
Borden also discloses wherein the execution of the code associated with the detected event characteristic is caused by the invocation of at least one of the rules (i.e., For example, storage system 160 can include a chat rules database 161 containing predetermined rules used by Chaperone 140 to evaluate parsed text from a chat. The predetermined rules can include keywords or key phrases, the use of which by or to chat participants can qualify as a chat rule violation, ¶ 33). 
Borden further discloses wherein the plurality of instructions, when executed by the at least one processor, enables the server to: i. exchange communications via the Internet with the communication device and (ii) provide: (a) a server communications subsystem configured to exchange at least chat or voice message type communications via the Internet with the communication device (i.e., Running on a server that is part of the ISP or communication system infrastructure, Chaperone 140 could service a community of people such as, for example, subscribers of America Online. Thus, Chaperone 140 could see a more complete view of what is occurring online, as well as have access to the web browsing history and actual information (age, sex, address, etc.) of any chat participants whose behavior becomes suspect. Running on a client's machine, Chaperone 140 could only service the user whose machine is running the system, ¶ 27). 
Borden further discloses (b) a response component, and (c) a server communications monitoring component configured to monitor incoming communications received by the communications subsystem, and for each of a plurality of incoming communications received by the communication subsystem: (i) cause the server communications monitoring component to determine if the received communication is of a designated chat or voice message type communication (i.e., In an exemplary embodiment of the present invention, Chaperone server 150 also can include a report module 151, stored, for example, in a memory, or as a database in storage system 160. Report module 151 can create reports based on chat rule violations for transmission to a chat participant 130 and/or designated third parties. Designated third parties can include, for example, a parent or legal guardian of a chat participant 130, or an administrator of the chat room where a chat rule violation occurs. Using known technologies, report module 151 can prepare reports for transmission using, for example, e-mail communications, voice mail communications, pager communications or hard copy report to be sent via postal delivery or overnight delivery, ¶ 41). 
Borden also discloses if so, in real time detect an event characteristic of the received communication (i.e., An advantage of running the Chaperone 140 on a server that is part of the ISP or communications system infrastructure is that it makes it difficult for a protected chat participant, such as, for example, a child, or anyone else, to override the system. In addition, since the Chaperone 140 can initialize when a protected participant logs in to their ISP account from anywhere, it not only can monitor, detect and report in real time, but can also update its database, i.e., it can "learn" in real time, as described more fully below, ¶ 29). 
Borden further discloses (ii) cause the response component to use an artificial intelligence module to automatically perform a response action associated with the received communication, the response component responsive in real time to the detected event characteristic of the received communication, and the response component configured to cause execution of code associated with the detected event characteristic of the received communication to simulate communication with a human, wherein the execution of the code causes the server to at least send a responsive chat or voice message type communication responsive to the received communication via the Internet to the communication device (i.e., In addition, since the Chaperone 140 can initialize when a protected participant logs in to their ISP account from anywhere, it not only can monitor, detect and report in real time, but can also update its database, i.e., it can " learn" in real time, as described more fully below. Hence, Chaperone 140 it is not a passive bit of code containing certain AI modules that reside on a client that are only updated when the someone purchases a new release; the Chaperone is a smart, dynamically updatable system, ¶ 29.  In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30.  Further, using known AI techniques, Chaperone 140 can learn behavior patterns that can be used as indicators of certain chat room behavior rule violations based on, for example, a correlation of indicated behavior patterns and specific known chat room behavior rule violations. One example of such learning could be the ability to discern that a particular set of words indicates a chat room violation even though the word pattern itself, without context, has a nondescript meaning. That is, the word pattern itself would not indicate a behavior rule violation absent the context of the larger conversation encompassing the word pattern. This could, for example, catch circumlocutions which may be utilized by chat participants shrewd enough to "fly under the radar" and continually change their vocabulary, but not their intent or meaning, ¶ 36). 
Borden also discloses (B) receive the responsive chat or voice message type communication via the Internet from the server; and (C) output the received responsive chat or voice message type communication to facilitate simulation of communication with a human (i.e., Report module 151, acting as a " report server" of all reports generated by the Chaperone 140, can then distribute to an affected chat participant and/or a designated third party via, for example, e-mail, voice mail, pager or hard copy, a report using, for example, wireless, wireline, optical or other suitable communication means. For example, using a conventional report generator, a chat rule violation can be formatted into a text or voice message and queued for transmission out of the Chaperone 140, ¶ 46). 
Borden may not explicitly disclose (A) send at least chat or voice message type communications from a first person via the internet to a server.
However, Okumura discloses (A) send at least chat or voice message type communications from a first person via the internet to a server (i.e., Communication networks such as the Internet are used not just for transmitting information but also for social interaction between users. A typical form of social communication on the Internet is the so-called ` chat`, ¶ 4.  The user-to-user communication apparatus 100 provides a chat room function by mediating the messages sent by user terminal 200a or 200b, ¶ 30) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Okumura also discloses to simulate conversation between a second person and the first person (i.e., In a system in which users exchange messages entered at user terminals over a network, the invention provides a computing apparatus, connected to the network, that has an automatic response unit that generates automatic response messages in response to users' messages [automatically send to said first device said determined responsive chat or voice message type communication], ¶ 11.  In the eighth embodiment, the chatbot unit 102 automatically learns from the messages sent by each user and can output imitative response messages similar to the messages sent by the user, mentioning subjects in which the user is interested. The chatbot unit 102 can then act as an avatar of the user by generating messages on behalf of the user [to simulate conversation between a second person and the first person]. While users are chatting with each other, for example, the chatbot unit 102 can join the conversation, using the message content it has learned, to suggest a change of topic, or to lead the conversation toward a particular user's interests, ¶ 148).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 24, Borden discloses wherein (a) the server is configured to use natural language recognition operations to process the received communication (i.e., Hence, Chaperone 140 it is not a passive bit of code containing certain AI modules that reside on a client that are only updated when the someone purchases a new release; the Chaperone is a smart, dynamically updatable system. Additionally, because it can reside on a server, the Chaperone 140 can send questionable interactions which are discovered to other analytical modules that can work on a latent basis to uncover more detail. Thus, an exemplary system is not tied to one approach, such as, for example, Natural Language Processing (NLP) vs. Bayesian Filtering, or Neural Networks vs. Non-Negative Sampling, ¶ 29). 
(i.e., In addition, since the Chaperone 140 can initialize when a protected participant logs in to their ISP account from anywhere, it not only can monitor, detect and report in real time, but can also update its database, i.e., it can " learn" in real time, as described more fully below. Hence, Chaperone 140 it is not a passive bit of code containing certain AI modules that reside on a client that are only updated when the someone purchases a new release; the Chaperone is a smart, dynamically updatable system, ¶ 29.  In an exemplary embodiment of the present invention, Chaperone 140 can include artificial intelligence (AI) capabilities, including pattern recognition and decision making capabilities. Such capabilities can, for example, allow the Chaperone 140 to (i) recognize certain predefined and configured types of chat behavior (such as, for example, specifically inappropriate content or conversations with multiple chat room members in quick succession), and to (ii) then decide to act upon such recognized behavior to, for example, (a) interrupt the chat, (b) inform chat participant(s) of recognized violations of defined chat room rules of conduct, and/or (c) inform a third party (such as, for example, a child's guardian or ISP), based on certain predefined recognition algorithms and decision rules. Such algorithms and rules can take as inputs the content and context of the actual chat. Further, the inputs can include, for example, a known history of a violator, a web-browsing history of a participant, personal data for one or more chat participants and/or other information provided to the Chaperone system as may be indicative of improper behavior or relevant to its recognition, ¶ 30.  Further, using known AI techniques, Chaperone 140 can learn behavior patterns that can be used as indicators of certain chat room behavior rule violations based on, for example, a correlation of indicated behavior patterns and specific known chat room behavior rule violations. One example of such learning could be the ability to discern that a particular set of words indicates a chat room violation even though the word pattern itself, without context, has a nondescript meaning. That is, the word pattern itself would not indicate a behavior rule violation absent the context of the larger conversation encompassing the word pattern. This could, for example, catch circumlocutions which may be utilized by chat participants shrewd enough to "fly under the radar" and continually change their vocabulary, but not their intent or meaning, ¶ 36.  Report module 151, acting as a " report server" of all reports generated by the Chaperone 140, can then distribute to an affected chat participant and/or a designated third party via, for example, e-mail, voice mail, pager or hard copy, a report using, for example, wireless, wireline, optical or other suitable communication means. For example, using a conventional report generator, a chat rule violation can be formatted into a text or voice message and queued for transmission out of the Chaperone 140, ¶ 46). 
Borden may not explicitly disclose to simulate conversation between a second person and the first person.
However, Okumura discloses to simulate conversation between a second person and the first person (i.e., In a system in which users exchange messages entered at user terminals over a network, the invention provides a computing apparatus, connected to the network, that has an automatic response unit that generates automatic response messages in response to users' messages [automatically send to said first device said determined responsive chat or voice message type communication], ¶ 11.  In the eighth embodiment, the chatbot unit 102 automatically learns from the messages sent by each user and can output imitative response messages similar to the messages sent by the user, mentioning subjects in which the user is interested. The chatbot unit 102 can then act as an avatar of the user by generating messages on behalf of the user [to simulate conversation between a second person and the first person]. While users are chatting with each other, for example, the chatbot unit 102 can join the conversation, using the message content it has learned, to suggest a change of topic, or to lead the conversation toward a particular user's interests, ¶ 148) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 25, Borden discloses wherein the plurality of different event characteristics includes at least: (a) a who telecommunication event characteristic that identifies a source of the received communication detected by the monitoring component (i.e., For example, individuals (e.g., other chat participants) that interact with a chat participant 130 being monitored by Chaperone 140 can be added to participant profiles 162 (a profile being created in the first instance of interaction with a new chat participant) so that subsequent chats can use and update all of the profiles monitored by Chaperone 140. In this manner, it also may be possible to identify a chat participant 130 that has changed screen names but exhibits the same characteristics in their typed text which are stored in participant profiles 162 under a different screen name. In such a case, a warning could be provided alerting the protected chat participant 130 or other designated party of the suspended identity and problems associated with the other chat participant, ¶ 39.  To measure this, there is a variable called "last-message: to" which determines who is the addressee of a last on-line communication, ¶ 123). 
Borden also discloses (b) a when telecommunication event characteristic that identifies a time the received communication was received (i.e., Finally, Behavior-recognizer seeks to determine whether round-robin behavior, as described above, is occurring in the on-line communications. Round-robin behavior is a situation where somebody is sending messages to a number of different people on-line in a short span of time. To measure this, there is a variable called "last-message: to" which determines who is the addressee of a last on-line communication. If the addressee of a current on-line communication is not the same, i.e., variable "last message: to" does not equal variable "current message: to," then the current recipient of communications is not the same as the last one. If the shift occurred less than three seconds ago, the second line of the code will pick that up by testing whether the "last-message : time" variable [a when telecommunication event characteristic that identifies a time the received communication was received], which is the time in seconds at which the last message became the last message, in other words, that there was a shift in addressee, happened less than three seconds ago. If that is true, and there had been more than five conversations within the last five minutes, which is tested for by the code "conversations: number (within 5 minutes)>five," then the pattern recognizer Behavior-recognizer concludes that there is a round-robin behavior confidence level of 70%. I.e., a 0.7 probability that the conversation is of a round-robin type. The state variable "round-robin behavior: confidence" can be used in a number of rules not depicted in the pseudocode for Chaperone Rules. Similarly, the state variables "alert-words-occurrences" and "warning-words-occurrences" are also variables that can be used by other rules at the decision system level, which are not depicted in the pseudocode for brevity of illustration, ¶ 123). 

With respect to claim 26, Borden further disclose (a) the plurality of different event characteristics includes at least a where telecommunication event characteristic that identifies information related to a location of a source of the received communication detected by the monitoring component (i.e., A DS, for example, can reference the rules designated by an administrator of a server to detect potentially dangerous contacts by strangers. As an example, these rules for an on-line chat room typically ban sexually explicit interactions and solicitation of minors, among other rules. In exemplary embodiments of the present invention, a Chaperone also can reference a database of information about the user it is supervising such as, for example, their age, sex, geographic location, etc. among other factors, ¶ 68). 
Borden also discloses (b) the detected event characteristic configured to be pushed by the communication subsystem to the communication monitoring component, the event characteristic being one of the who telecommunication event characteristic (i.e., For example, individuals (e.g., other chat participants) that interact with a chat participant 130 being monitored by Chaperone 140 can be added to participant profiles 162 (a profile being created in the first instance of interaction with a new chat participant) so that subsequent chats can use and update all of the profiles monitored by Chaperone 140. In this manner, it also may be possible to identify a chat participant 130 that has changed screen names but exhibits the same characteristics in their typed text which are stored in participant profiles 162 under a different screen name. In such a case, a warning could be provided alerting the protected chat participant 130 or other designated party of the suspended identity and problems associated with the other chat participant, ¶ 39.  Finally, Behavior-recognizer seeks to determine whether round-robin behavior, as described above, is occurring in the on-line communications. Round-robin behavior is a situation where somebody is sending messages to a number of different people on-line in a short span of time. To measure this, there is a variable called "last-message: to" which determines who is the addressee of a last on-line communication. If the addressee of a current on-line communication is not the same, i.e., variable "last message: to" does not equal variable "current message: to," then the current recipient of communications is not the same as the last one. If the shift occurred less than three seconds ago, the second line of the code will pick that up by testing whether the "last-message : time" variable [a when telecommunication event characteristic that identifies a time the received communication was received], which is the time in seconds at which the last message became the last message, in other words, that there was a shift in addressee, happened less than three seconds ago. If that is true, and there had been more than five conversations within the last five minutes, which is tested for by the code "conversations: number (within 5 minutes)>five," then the pattern recognizer Behavior-recognizer concludes that there is a round-robin behavior confidence level of 70%. I.e., a 0.7 probability that the conversation is of a round-robin type. The state variable "round-robin behavior: confidence" can be used in a number of rules not depicted in the pseudocode for Chaperone Rules. Similarly, the state variables "alert-words-occurrences" and "warning-words-occurrences" are also variables that can be used by other rules at the decision system level, which are not depicted in the pseudocode for brevity of illustration, ¶ 123). 
Borden also discloses (c) the server is further configured to invoke at least part of the list of commands to pull any additional required event characteristics of the received communication from the communications subsystem (i.e., Accordingly, a neural network can learn and adapt its pattern recognition capabilities based upon the information detected by a pattern recognizer 230, and provide additional inputs into pattern recognizers 230 or modify the algorithm used by pattern recognizers 230. During later cycles of operation, pattern recognizer 230 can be able to detect new types of information such as slang, code words, and shifts in the behavioral patterns of members of the chat room based on the updated information provided by the neural network, ¶ 57). 
Borden further discloses (d) the server is further configured to invoke at least part of the list of commands to compare the pushed and any additional pulled required event characteristics to event characteristics included in the stored rules to determine whether the pushed and any required pulled event characteristics match a situation included in (i.e., As can be seen from the exemplary pseudocode, the Chaperone Rules module includes three matching modules, each of which is designed to match a portion of an interaction which is suspect, ¶ 114). 
Borden also discloses (e) the server is further configured to invoke at least part of the list of commands to transmit in real time to the communication device the responsive chat or voice message type communication (i.e., As a result of easy access to the Internet, people have come to rely on it for rapid real-time written communications via, for example, chat room and instant messaging platforms, ¶ 15.  See list of command rules in ¶s 78-114). 

With respect to claim 27, Borden may not explicitly disclose which is portable.
However, Okumura discloses which is portable (i.e., The communication unit 108 may be a network interface such as a local area network (LAN) interface or a network card. The user terminals 200a, 200b may be any type of terminals that can communicate with the user-to-user communication apparatus 100 through the network 300, such as personal computers or mobile telephone sets, ¶ 39) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.

With respect to claim 28, Borden discloses which includes a text input mechanism, a graphic display, and a communications subsystem for email message type communications (i.e., A method and system for on-line monitoring of Internet communications include automatically monitoring text-based communications of one or more chat room or instant messaging participants to determine if a monitoring event has occurred, ¶ 7.  The various messages are presented in chronological order within the window. The graphical representations, windows and text images are often called a "room," since the participants interact as if they were in an actual room. The "chat rooms" and all their messages are managed by the Internet Service Provider or other chat room host, ¶ 17.  Using known technologies, report module 151 can prepare reports for transmission using, for example, e-mail communications, voice mail communications, pager communications or hard copy report to be sent via postal delivery or overnight delivery, ¶ 41). 

With respect to claim 29, Borden may not explicitly disclose which is portable.
However, Okumura discloses which is portable (i.e., The communication unit 108 may be a network interface such as a local area network (LAN) interface or a network card. The user terminals 200a, 200b may be any type of terminals that can communicate with the user-to-user communication apparatus 100 through the network 300, such as personal computers or mobile telephone sets, ¶ 39) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).


With respect to claim 30, the limitations of claim 30 are rejected in the analysis of claim 29 above, and the claim is rejected on that basis.

With respect to claim 31, the limitations of claim 31 are rejected in the analysis of claim 29 above, and the claim is rejected on that basis.

With respect to claim 32, the limitations of claim 32 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 33, the limitations of claim 33 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 34, the limitations of claim 34 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 35, the limitations of claim 35 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 37, the limitations of claim 37 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 38, the limitations of claim 38 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 41, the limitations of claim 41 are rejected in the analysis of claim 10 above, and the claim is rejected on that basis.

With respect to claim 42, the limitations of claim 42 are rejected in the analysis of claim 11 above, and the claim is rejected on that basis.

With respect to claim 43, Borden discloses which includes sending an initial chat or voice message type communication before receiving the received chat or voice message type communication (i.e., In IM, a participant typically sees multiple panes in which only the user's as well as the correspondent messages are displayed in their order of transmission, ¶ 19.  One of these would be an initial chat message type). 

Claims 9, 20 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borden et al. (U.S. Publication No. 2004/0111479 A1) in view of Okumura (U.S. Publication No. 2008/0189367 A1), and further in view of Robarts et al. (U.S. Publication No. 2006/0277474 A1).

However, Okumura discloses at least one of the first person and the second person (i.e., Referring to FIG. 1, in the first embodiment, a user-to -user communication apparatus 100 is connected to user terminals 200a, 200b through a network 300, ¶ 29) in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system (¶s 10 and 78).
Therefore, based on Borden in view of Okumura, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Okumura to the system of Borden in order to provide a method of learning a user’s preferred subjects of conversation and automatically communicating with them and others via an AI/chatbot system.
 Borden and Okumura may not explicitly disclose wherein the activity is one which the user desires not to be interrupted.
However, Robarts discloses wherein the activity is one which the user desires not to be interrupted (i.e., When the user is not interested in receiving a message, or the user is unable to receive a specific message because they are too busy, or the user is unable to accept a specific message due to the user's present environment or situation (such as the user's current information presentation system configuration), the context may simply dictate that the user is not interested or able to review any information, ¶ 11.  As another example, the filtering system 124 may delay presentation of an acceptable message that matches the filter criteria until a filter 124 or the characterization module 310 determines that the user context matches the presentation requirements of the message. Suppose the user's current context suggests that the user is not able to give attention to incoming messages. For instance, the user is driving a car and is not able to view the message at this particular time. Now, suppose that the user receives an incoming message that is of interest to the user (e.g., a one-time sale on travel tickets to a desired destination). The filters and characterization module allow the message to successfully be received, but the user's context determines that the message cannot be displayed yet. Accordingly, the filtering system 124 accepts the message, but delays presentation until the user's context has changed (e.g., stopped driving) and the user is in a better condition to receive the advertisement. When the context finally changes or when the user specifically notifies the characterization module to present the message, the user can experience the message without interruption or distraction, ¶ 100) in order to provide a convenience that is dictated by the user’s current context (¶ 11).
Therefore, based on Borden in view of Okumura, and further in view of Robarts, it would have been obvious to one having ordinary skill in the art at the time the invention was made to utilize the teaching of Robarts to the system of Borden and Okumura in order to provide a convenience that is dictated by the user's current context.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

With respect to claim 40, the limitations of claim 40 are rejected in the analysis of claim 9 above, and the claim is rejected on that basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAREN M MEANS whose telephone number is (571)270-7202.  The examiner can normally be reached on 12pm-6pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





Jaren M. Means
/J.M.M./
Patent Examiner
Art Unit 2447	
8/16/2021

/JOON H HWANG/Supervisory Patent Examiner, Art Unit 2447